1
2
3                                             JS-6
4
5
6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    FRANCIS H.,                                    Case No. SACV 18-1854-KK
11                               Plaintiff,
12                       v.                          JUDGMENT
13    ANDREW SAUL, Commissioner of
      Social Security,
14
                                 Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is AFFIRMED.
19
20    Dated: February 03, 2020
21                                              HONORABLE KENLY KIYA KATO
                                                United States Magistrate Judge
22
23
24
25
26
27
28
